Citation Nr: 0123395	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-09 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tendonitis of the 
left ankle.

4.  Entitlement to service connection for dyspepsia.

5.  Entitlement to service connection for a sleep disorder, 
to include as a manifestation of an undiagnosed illness.

6.  Entitlement to service connection for periodontal 
disease.

7.  Entitlement to a compensable rating for arthritis of the 
lumbosacral spine.

8.  Entitlement to an increased rating for Klippel-Feil 
syndrome with cervical spondylosis and right arm/hand pain, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claims for 
service connection for bilateral hearing loss, hypertension, 
left ankle tendonitis, dyspepsia, periodontal disease and a 
sleep disorder.  The RO also denied a compensable rating for 
the veteran's service-connected arthritis of the lumbosacral 
spine and for a rating in excess of 10 percent for a service-
connected cervical disability.

When the veteran filed his original claim for VA benefits in 
October 1998, he requested benefits for "broken teeth".  As 
this matter has not as yet been reviewed, it is referred to 
the RO for appropriate action.

The issues of service connection for bilateral hearing loss, 
tendonitis of the left ankle and a sleep disorder are 
deferred pending the development being requested in the 
remand below.



FINDINGS OF FACT

1.  The veteran's hypertension is attributable to service.

2.  The veteran's dyspepsia is attributable to service.

3.  The veteran's arthritis of the lumbosacral spine is 
productive of slight limitation of motion with no objective 
evidence of painful motion.

4.  The veteran's cervical disability results in impairment, 
which approximates that for severe intervertebral disc 
syndrome.

5.  The veteran's periodontal disease is attributable to 
service.


CONCLUSIONS OF LAW

1.  Hypertension was incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (2000).

2.  Dyspepsia was incurred during the veteran's military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991); 
38 C.F.R. § 3.303 (2000).

3.  The criteria for a 10 percent rating for arthritis of the 
lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000).

4.  The criteria for a 40 percent rating for Klippel-Feil 
syndrome and cervical spondylosis with right arm/hand pain 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2000).

5.  Periodontal disease was incurred during active service, 
and the veteran is eligible for Class II outpatient dental 
treatment for the condition.  38 U.S.C.A. § 1712 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.381(a), 17.161 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the appellant has been notified of the evidence 
necessary to substantiate his claim for service connection 
for hypertension, dyspepsia, and periodontal disease as well 
as the criteria pertaining to evaluating his lumbosacral 
spine and cervical spine disabilities.  (see April 1999 
rating decision and October 1999 Statement of the Case).  The 
appellant has not identified any additional evidence to 
support these claims.  Since VA has met its duty under the 
VCAA to notify and assist the veteran with respect to these 
claims, there is prejudice to him in adjudicating these 
claims, especially when considering the favorable decisions 
that follow.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)); Bernard v. Brown, 4 Vet. App. 384 (1993). 

I.  Factual Background

The veteran's service dental records include a March 1984 
dental entry noting that he had advanced 
periodontitis/gingivitis.  In March 1987, a blood pressure 
reading of 130/96 was recorded.  Another dental entry dated 
in March 1988 notes that the veteran had been informed that 
he had periodontal disease.  

The veteran's service medical records show that he sustained 
an injury to his spine when he jumped off of a truck in 
October 1988 jerking his neck awkwardly.  These records also 
show that he had been treated on numerous subsequent 
occasions for cervical and lumbosacral pain.  A blood 
pressure reading of 130/92 was recorded that month.

The veteran was assessed by the dental clinic in February 
1992 as having mild to moderate periodontitis with areas of 
bony defects.  In March 1993, the veteran's blood pressure 
was 122/96.  In August 1994, blood pressure readings were 
151/98 and 149/93.  

A September 1994 entry in the veteran's service medical 
records contains a blood pressure reading of 139/100 and 
notes that this reading was above parameters.  It also notes 
that the veteran was to be referred to a physician, that he 
was asymptomatic, and that blood pressure checks were to be 
continued.  

Later in September 1994, the veteran reported to a medical 
facility requesting a blood pressure check.  His blood 
pressure reading was 133/78 and noted to be within 
parameters.

A January 1995 blood pressure reading was 157/81, while a 
blood pressure reading in February 1995 was 159/85.  In April 
1994, blood pressure was recorded at 145/88.  On an April 
1995 Report of Medical History, the veteran reported having 
high blood pressure around Christmas of the previous year.

At a retirement examination in April 1995, the veteran had a 
blood pressure reading of 145/88.  He reported a history of 
high or low blood pressure on an April 1995 Report of Medical 
History.

A May 1995 VA dental entry notes that the chronic progressive 
nature of periodontal disease was discussed with the veteran.

In July 1995, the veteran presented to a medical facility 
complaining of a one-week history of chest pain, headaches, 
fatigue and belching.  He was given an impression of 
dyspepsia.  

An upper gastrointestinal series was performed in July 1995 
revealing a mild prominence of the gastric mucosal folds 
consistent with changes of nonspecific gastritis.  There was 
no gastric or duodenal ulceration or obstruction.

An electrocardiographic record dated in July 1995 contains an 
impression of dyspepsia.

In June 1997, the veteran presented to a medical facility 
complaining of low back pain of one-week duration.  He also 
reported an injury in 1988 and said that the pain came and 
went.  It was noted that he had documented multiple vertebral 
degenerative abnormalities.  He was assessed as having acute 
exacerbation of chronic, recurrent back pain.

A March 1998 dental record reflects a diagnosis of juvenile 
periodontitis.

A retirement examination report dated in April 1998 contains 
a blood pressure reading of 135/86, and reflects a normal 
clinical evaluation of the veteran's abdomen and viscera, and 
spine.

On a Report of Medical history dated in April 1998, the 
veteran reported a history of high blood pressure in 1994, 
frequent indigestion and stomach (liver or intestinal) 
trouble in 1995 and 1996, and sleep trouble in 1997.  A 
physician's assistant who completed this report noted that 
the veteran's blood pressure increased and decreased.  He 
also noted that the veteran had low back pain.

In October 1998, the veteran filed a claim for service 
connection for disabilities that include high blood pressure, 
stomach trouble, periodontal disease, and neck and lower back 
problems.  

At a VA general examination in December 1998, the veteran 
reported that he had had high blood pressure three years 
earlier.  The examiner noted that the veteran apparently had 
not been treated for this and indicated that subsequent blood 
pressures were normal.  The veteran's blood pressure at the 
time of the examination was 150/90.  Cardiovascular 
examination was unremarkable.  The examiner provided an 
impression that the veteran probably did have hypertension 
which may have been labile and that he seemed to have 
borderline hypertension "now".  He thought that the issue 
of chest pain was in reality substernal pain from either 
esophagitis or gastritis, which had clearly improved with 
antacid treatment and had nothing to do with the veteran's 
cardiovascular system.  He opined that the veteran clearly 
had a symptom of dyspepsia without peptic ulcer disease.  The 
upper gastrointestinal series was not sensitive enough to 
prove one way or another that the veteran had gastritis.  He 
stated that peptic ulcer disease was unlikely and that the 
veteran did not have a hiatal hernia with reflux on the 
examination.  

With respect to his low back, the examiner in December 1998 
relayed the veteran's report that he had developed 
paralumbosacral spine pain about four years earlier which was 
more or less a low grade pain without acute exacerbations.  
He denied radiating pain down his legs.  Range of motion 
findings revealed forward flexion to 90 degrees, backward 
flexion to 20 degrees and lateral flexion to 20 degrees.  
Strength in both lower extremities was 5/5.  Reflexes were 
bilaterally equal, 2+ at the ankles.  He also complained of 
right hip pain which began around the same time as the low 
back pain.  He said that he had left hip discomfort that was 
worse in the morning when stiff, but which improved after 
getting up and moving around.  There was normal range of 
motion in both hips.  Tenderness was noted in the right hip 
on external rotation to 30 degrees.  X-rays of the 
lumbosacral spine revealed mild wedging of L1, comparative 
with an old wedge fracture.  X-rays of the hips were within 
normal limits.  Minimal osteophyte formation was found by X-
ray in the lower sacroiliac joints bilaterally.  The examiner 
said that he thought that the veteran had mechanical low back 
pain.  He also said that he thought that the veteran clearly 
had some mild degree of arthritis seemingly in the 
lumbosacral area, i.e., the sacroiliac joint, which probably 
explained the pain around the hip area.

Cervical findings at the December 1998 VA examination 
revealed slightly decreased motion of forward flexion to 50 
degrees, backward flexion to 60 degrees and lateral flexion 
to 60 degrees.  Pressure over the neck did not cause pain to 
radiate down the arm, although the veteran complained of 
intermittent radiating pain down the right arm into the 
fourth and fifth digits which had increased in frequency over 
the years.  There was some mild pain in the real proximate 
portion of the shoulder only.  Cervical X-rays revealed 
abnormalities and osteoarthritis at multiple levels on the 
right.  The examiner said that the veteran's neck pain was 
his worst complaint out of all the complaints listed and said 
that his worst problem clinically was his neck.  He opined 
that the veteran's radicular pain in his hands was from 
significant cervical spondylosis, including the congenital 
Klippel-Feil syndrome.  

In an April 1999 rating decision, the RO denied the veteran's 
claim for service connection for hypertension, dyspepsia and 
periodontal disease.  The RO granted the veteran's claim for 
service connection for arthritis of the lumbosacral spine 
assigning a 0 percent rating, and granted service connection 
for a cervical disability assigning a 10 percent rating.

On file is a VA orthopedic examination report dated in August 
1999.  The report notes that the veteran was a factory worker 
who ran three to five miles about twice a week.  Although the 
purpose of the examination was to evaluate the veteran's 
knees and left shoulder, the examiner did note that the 
veteran had significant degenerative joint disease of the 
cervical spine, including evidence of an old wedge shaped 
fracture, and that this area continued to be the veteran's 
main area of discomfort and limitation.  



II.  Analysis

Pertinent VA laws and regulations provide in general that, in 
order to establish service connection for a disability, there 
must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a disability is 
not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (2000).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A.  Service Connection Claims

Hypertension

Certain chronic diseases, such as hypertension, that becomes 
manifest to a compensable degree within one year of the 
veteran's discharge from active duty shall be presumed to 
have been incurred in service; the presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A compensable (10 percent) rating for hypertension under VA's 
Schedule for Rating Disabilities requires diastolic pressure 
to be predominantly 100 or more, or; systolic pressure 
predominately 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominately 
100 or more who requires continuous medication for control.  
38 C.F.R. § 4.104, Diagnostic Code 7101.  A note to this 
criteria provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.  The term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.

The veteran in this case was diagnosed as having borderline 
hypertension in December 1998, which is within one year of 
his September 1998 discharge from service.  A determination 
as to whether his hypertension is to a compensable degree 
within the confines of 38 C.F.R. § 4.104, Diagnostic Code 
7101, cannot be made since readings were not taken two or 
more times on at least three different days.  See note to 
Diagnostic Code 7101.  However, further consideration as to 
presumptive service connection need not be addressed since 
the evidence is sufficient to establish service connection 
for hypertension on a direct basis.  See 38 C.F.R. § 3.303; 
Combee v. Brown, 34 F.3d 1039 (1994). 

The veteran's service medical records show that the veteran 
began having occasional elevated  blood pressure readings 
beginning as early as 1987, but that as the years progressed, 
the elevated reading were recorded on a more regular basis.  
In September 1994, blood pressure readings  were above 
parameters and that he required continued blood pressure 
checks.  A subsequent check in September 1994 revealed that 
the veteran's blood pressure reading was within parameters.  
However, a physician's assistant who completed a Report of 
Medical History in April 1998 noted the fluctuating nature of 
the veteran's blood pressure in that it increased and 
decreased.  On this same report, the veteran noted that he 
had high blood pressure in 1994.

Approximately three months following the veteran's discharge 
from active duty, in December 1998, he underwent a VA 
examination where he reported having high blood pressure 
three years earlier.  He said that he had not been treated 
for this and that subsequent blood pressures were normal.  
His blood pressure reading at the examination was 150/90.  
The VA examiner concluded that the veteran probably did have 
hypertension which may have been labile, and that he seemed 
to have borderline hypertension at present.  While somewhat 
tentative, the examiner's conclusion regarding the veteran 
having had hypertension, possibly labile, in service and then 
again three months after service is sufficient to establish 
service incurrence for this disability.  This is particularly 
so when considering that there is no evidence negating a 
causal relationship between findings of high blood pressure 
in and following service, and when giving the veteran benefit 
of the doubt in this matter.  38 U.S.C.A. § 5107(b).  
Therefore, the veteran's claim for service connection for 
hypertension is granted.

Dyspepsia

The veteran's service medical records reflect a diagnosis of 
dyspepsia.  More specifically, they include a July 1995 
record containing the veteran's complaints of substernal 
chest pain and shortness of breath that was somewhat relieved 
with belching.  This record contains an impression of 
dyspepsia and a prescription for Zantac.  An impression of 
dyspepsia is also noted on a July 1995 electrocardiographic 
record.  In addition, the veteran reported on an April 1998 
Report of Medical History that he had a problem with 
indigestion in 1995.  

Approximately three months after service, in December 1998, 
the veteran underwent a VA examination where he described 
substernal burning and dull discomfort associated with eating 
greasy foods.  He said that this was made better with 
exercise and Zantac.  An upper gastrointestinal series was 
performed and was within normal limits.  The examiner opined 
that the veteran's substernal pain was from either 
esophagitis or gastritis which had clearly improved with 
antacid treatment.  He also opined that the veteran 
"probably" and "clearly" had a symptom of dyspepsia 
without peptic ulcer disease.

The diagnosis of dyspepsia both in service and three months 
following service is evidence sufficient to grant service 
connection for this disability based on continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  This is 
especially so when considering the absence of evidence 
negating such continuity and in giving the veteran the 
benefit of the doubt in this matter.  38 U.S.C.A. § 5107(b).

Periodontal Disease

The veteran has filed a claim for service connection for 
periodontal disease for VA treatment purposes.  Treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, and periodontal disease will be considered 
service-connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in 
38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (effective June 8, 
1999).  This regulation is substantially the same as 
38 C.F.R. § 4.149, which was in effect prior to June 8, 1999, 
and provided that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, periodontal 
disease (pyorrhea), and Vincent's stomatitis are not 
disabling conditions, and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.

Legal authority provides for various categories of 
eligibility for VA outpatient dental treatment, such as 
veterans having a compensable service-connected dental 
condition (referred to as Class I eligibility); those having 
a noncompensable service-connected dental condition, subject 
to various restrictions, including one-time correction of the 
dental problem and timely application within 90 days after 
service (Class II eligibility); those having a noncompensable 
service-connected dental condition adjudicated as resulting 
from a combat wound or other service trauma (Class II(a) 
eligibility); etc. 38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  
Also, "loss of the alveolar process as a result of 
periodontal disease...is not considered disabling."  Note to 
38 C.F.R. § 4.150, Diagnostic Code 9913 (2000).

The veteran's service dental records note that he had 
advanced periodontitis/gingivitis in March 1984.  They also 
note that he was informed in March 1988 that he had 
periodontal disease.  Subsequent records reflect diagnoses of 
periodontitis and in May 1995 the veteran was informed of the 
progressive nature of periodontal disease.  Although a 
diagnosis in March 1998 of juvenile periodontitis raises a 
question as to preservice onset, periodontal disease was not 
noted in the veteran's service dental records until 1984, and 
he was not advised that he had this condition until 1988.  
Accordingly, the weight of evidence supports the finding that 
the veteran's periodontal disease began in service and that 
he may therefore be granted service-connected for treatment 
purposes.  38 C.F.R. § 3.381(a) (effective June 8, 1999).

As far as the class of VA treatment that the veteran is 
eligible for for his periodontal disease, the Board finds 
that he is eligible for one-time Class II VA outpatient 
dental treatment.  38 C.F.R. § 17.161.  The evidence shows 
that he served on active duty during the Persian Gulf war and 
was honorably discharged from service after a period greater 
than 90 days, that he applied for such treatment within 90 
days after separation, that his DD 214 does not bear a 
certification that he was provided, within the 90-day period 
immediately before his release from active duty, a complete 
dental examination and all appropriate dental treatment 
indicated by the examination to be needed, and that a VA 
dental examination was completed within six months after the 
veteran's discharge from service.  § 17.161(b). 

In light of the foregoing, service connection is granted for 
periodontal disease, solely for the purpose of eligibility 
for Class II outpatient dental treatment.

B.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

In Deluca v. Brown, 8, Vet. App. 202 (1995), the United 
States Court of Appeals for Veterans Claims held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The application of §§ 4.40 and 
4.45 specifically pertain to diagnostic codes predicated on 
loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Due to the fact that these increased rating claims stem from 
an original grant of service connection for lumbosacral and 
cervical disabilities, VA is required to consider whether 
"staged rating" is appropriate.  That is, VA must assess 
the level of the veteran's cervical and lumbosacral 
disabilities from the effective date of the grant of these 
disabilities and assign appropriate evaluation(s) 
accordingly.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Lumbosacral Disability

The criteria under Code 5003 for degenerative arthritis 
requires rating the veteran's arthritis of the lumbosacral 
spine on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case the appropriate diagnostic code for 
limitation of motion of the lumbosacral spine is Code 5292.  
Under this code, a 10 percent evaluation is warranted for 
slight limitation of motion, a 20 percent evaluation for 
moderate limitation of motion and a 40 percent evaluation for 
severe limitation of motion.  

Under Diagnostic Code 5293, a 20 percent rating is warranted 
for intervertebral disc syndrome that is moderate, with 
recurring attacks.  A 40 percent rating is warranted when 
severe, with recurring attacks and intermittent relief.  For 
a 60 percent rating, it must be pronounced, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and with little intermittent 
relief. 

Under code 5295, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion and a 
20 percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion; or, unilateral, in standing position.  A 40 
percent rating is warranted for severe impairment with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

The veteran's low back disability most approximates a 
compensable, 10 percent, rating under Code 5292 for 
limitation of motion.  This is based on range of motion 
findings at the 1998 examination of forward flexion to 90 
degrees and backward and lateral flexion to 20 degrees in 
each direction.  A higher rating under this code for 
functional loss due to such factors as pain on motion, excess 
fatigability or incoordination has been considered, but is 
not warranted by the evidence.  See 38 C.F.R. § 4.40, 4.45; 
Deluca, supra.  As far as pain, the veteran described it as a 
low-grade pain without exacerbation.  While the examiner in 
December 1998 did note tenderness on external rotation of the 
veteran's right hip to 30 degrees, there was no objective 
finding at the December 1998 examination of painful motion of 
the lumbosacral spine which is required for a higher 
evaluation.  Id.  Similarly, there were no findings of 
functional loss due to fatigability, incoordination or 
weakness.  Id. 

In order for the veteran to be entitled to a higher than 10 
percent schedular evaluation for this disability, his 
disability would have to meet the criteria under Code 5293 
for intervertebral disc syndrome.  However, there is no 
evidence that he has intervertebral disc syndrome with 
respect to his low back.  He has not complained of a 
neurologic component to his lumbosacral spine and the 1998 VA 
examination report does not contain any neurological 
findings.  Moreover, the veteran specifically denied having 
radiation in this low back at the 1998 examination, and X-
rays of the lumbosacral spine did not reveal disc herniation. 

As far as evaluating the veteran's lumbosacral spine 
disability under Code 5295 for lumbosacral strain, a higher 
than 10 percent evaluation would not be warranted since there 
is no evidence of muscle spasm on extreme forward bending.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  See Butts v. Brown, 
5 Vet. App. 532, 539 (1993) (holding that the Board's choice 
of diagnostic code should be upheld so long as it is 
supported by explanation and evidence).

For the reasons stated above, the preponderance of the 
evidence favors granting the veteran a compensable, 10 
percent, rating for his service-connected arthritis of the 
lumbosacral spine under Diagnostic Code 5292.  This is 
effective from the date of the grant of service connection 
for this disability.  Fenderson, supra.

Cervical Disability

The veteran is currently rated as being 10 percent disabled 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, for mild 
intervertebral disc syndrome.  A 20 percent rating under this 
code requires intervertebral disc syndrome that is moderate 
with recurring attacks.  A 40 percent rating requires severe 
intervertebral disc syndrome with recurring attacks, 
intermittent relief.  For a 60 percent rating, the 
intervertebral disc syndrome must be pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain, and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

The severity of the veteran's cervical disability falls 
somewhere between a moderate and severe level of impairment 
under Code 5293.  The primary neurological component of this 
disability is radiating pain.  In this regard, the VA 
examiner noted in December 1998 that the veteran had 
radicular pain, and the veteran complained in December 1998 
that the pain radiated down his right arm and hand.  As to 
the frequency of the radicular pain, the veteran reported in 
December 1998 that it was of an intermittent nature, but that 
the frequency had increased over the years.  The recurring 
nature of this pain is again consistent with the criteria for 
a moderate to severe level of disability.  By resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's cervical disability approximates a severe level 
of disability under Code 5293.  See 38 C.F.R. § 4.3.  This is 
especially so in view of the examiner's notation in 1998 that 
the veteran's neck pain was his worst complaint of all and 
the orthopedic examiner's opinion in 1999 that the veteran's 
cervical area continued to be his main area of discomfort and 
limitation.  

While the veteran's pain symptomatology as discussed above is 
instrumental in satisfying the criteria for a 40 percent 
evaluation under Code 5293 for recurring attacks and 
intermittent relief, it does not support a higher rating, to 
60 percent, for painful motion.  See Deluca, supra; 
VAOPGCPREC 36-97.  In this regard, the veteran's ranges of 
motion at the December 1998 VA examination of forward flexion 
to 50 degrees, backward flexion to 60 degrees and lateral 
flexion to 60 degrees represent no more than slight 
limitation of motion.  Moreover, the VA examination report 
dated in August 1999 shows that the veteran is employed as a 
factory worker.  This evidence is noteworthy when considering 
that percentage ratings represent as far as can practicably 
be determined the average impairment in earning capacity 
result from such disease and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  
Furthermore, the veteran reported at the August 1999 VA 
examination that he is able to run three to five miles a day 
two times a week.  

Aside from Deluca considerations, a higher than 40 percent 
rating under Code 5293 is also not warranted since the 
recurring nature of the veteran's radiating pain suggests 
intermittent relief.  Furthermore, with the exception of 
radicular pain, there were no other neurological symptoms 
such as muscle spasms or absent ankle jerk noted at the 
December 1998 VA examination.  In fact, findings at the 
December 1998 examination revealed that reflexes in the 
veteran's lower extremities were bilaterally equal, 2+ at the 
ankles and that strength in the lower extremities was 5/5. 

For the foregoing reasons, the veteran's Klippel-Feil 
syndrome with cervical spondylosis and right arm/hand pain 
best reflects the criteria for a 40 percent rating under Code 
5293 for severe intervertebral disc syndrome.  This is 
effective from the date of the grant of service connection 
for this disability.  Fenderson, supra.


ORDER

Service connection for hypertension is granted.

Service connection for dyspepsia is granted.

A compensable, 10 percent, rating for arthritis of the 
lumbosacral spine is granted; subject to the law and 
regulations governing the payment of monetary benefits.

An increased rating, to 40 percent, for Klippel-Feil syndrome 
with cervical spondylosis and right arm/hand pain is granted; 
subject to the law and regulations governing the payment of 
monetary benefits.

Service connection for periodontal disease, for Class II 
outpatient dental treatment purposes only, is granted.


REMAND

In order to comply with the procedures set out in the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), regarding VA's duty to notify and 
assist the veteran in developing the facts pertinent to his 
claim, additional development is being requested as explained 
below regarding the veteran's claim for service connection 
for bilateral hearing loss, left ankle tendonitis and sleep 
disorder.  See also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

Hearing Loss

The veteran's service medical records reflect disagnoses of 
conductive hearing loss and sensorineural hearing loss.  They 
also show that he was exposed to noise in service and 
underwent three surgeries on his left ear.  According to a 
November 1995 service medical record, the veteran had two 
bones replaced in his left ear the previous year and had 70 
percent hearing loss secondary to a punctured eardrum years 
earlier.  It further notes that his hearing had improved 
since surgery.  His discharge examination report in 1998 
notes that he had sensorineural hearing loss with history of 
tympanic perforation and scar of the left tympanic membrane. 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

Service incurrence will be presumed for certain chronic 
diseases, including organic diseases of the nervous system 
(such as sensorineural hearing loss), if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In regard to the veteran's auditory threshold levels, his 
service medical records show that he had fluctuating decibel 
thresholds, some of which meet VA's standard for impaired 
hearing and some of which do not.  38 C.F.R. § 3.385 (2000).  
Audiometric findings of 30, 20, 15, 20, 20 and 45 decibels at 
500, 1,000, 2,000, 3,000, 4,000 and 6,000 hertz, 
respectively, at the veteran's discharge examination in April 
1998 do not meet VA's definition of hearing impairment.  Id.  
In addition, audiometric findings following service, in 
December 1998, showing pure tone thresholds of 30, 25, 25, 25 
and 35 decibels at 500, 1,000, 2,000, 3,000 and 4,000 hertz, 
respectively, also do not meet VA's standard for hearing 
impairment.  Id.

However, in light of the fluctuating nature of the veteran's 
puretone threshold levels in service together with his 
documented inservice left ear problems, noise exposure, and 
diagnoses of hearing loss, he should be afforded a new and 
contemporaneous audiometric examination so that his hearing 
acuity can be properly assessed.  38 U.S.C.A. § 5103A(d).  

It should also be noted that the examiner from the December 
1998 audiology examination recommended that the veteran be 
given an audio-ear disease appointment in order to evaluate 
the conductive hearing loss in his left ear.  Since such an 
examination report is not on file, an attempt must be made to 
obtain it along with any other medical records pertinent to 
this claim.  38 U.S.C.A. § 5103A(b)(c). 

Left Ankle Tendonitis

The veteran's service medical records show that he sustained 
two left ankle sprains in service, one in October 1985 and 
the other in July 1997.  Although the examiner in December 
1998 noted that the veteran had sprained his right ankle in 
service, he did not make similar notations regarding the 
veteran's left ankle.  Moreover, while he examined and X-
rayed the veteran's right ankle, he did not similarly examine 
and X-ray the veteran's left ankle.  In short, the veteran's 
left ankle was never addressed at the December 1998 VA 
examination.  Incidentally, after evaluating the veteran's 
right ankle in December 1998, the examiner concluded that 
radiologic findings were compatible with an old sprain and 
changes that would result in old tendinitis.  The RO later 
granted the veteran's claim for service connection for right 
ankle tendonitis.  The veteran is entitled to the same 
development with respect to his claim for service connection 
for his left ankle as he has been given for his right ankle.  
Accordingly, a remand is in order so that the veteran can be 
afforded a VA examination that addresses his claimed left 
ankle disability.  38 U.S.C.A. § 5103A(d).  In addition, the 
veteran is advised that he may submit the following: medical 
evidence regarding his claimed in-service incurrence of left 
ankle tendonitis, sufficient identification of existing 
medical records to enable the RO to obtain such records, or 
any lay or medical statements regarding the incurrence of 
such disability.  38 U.S.C.A. § 5103.  

Sleep Disorder

The veteran reported at a VA examination in December 1998 
that his sleep disorder began in the early 1990s after 
returning from Saudi Arabia.  He said that since that time he 
has been unable to sleep for more than four hours at a time 
and sometimes got only two hours of sleep.  He said that this 
had been going on for the last seven years and that he was 
currently working the midnight shift.  He was diagnosed as 
having sleep disorder, insomnia, not otherwise specified and 
cognitive disorder not otherwise specified.  The examiner 
stated that one "[w]ould have to assume this may be related 
to the Gulf War syndrome".  As far as the veteran's service 
medical records, they include an April 1998 Report of Medical 
History noting that the veteran had occasional sleep 
difficulty.

Based on the foregoing, consideration of this claim is 
warranted under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
which pertain to compensation for certain diseases due to 
undiagnosed illnesses of veterans who served in the Persian 
Gulf War.  Since the RO did not consider this claim under the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a 
remand is in order for such consideration.  If necessary, the 
RO should afford the veteran a neuropsychiatric examination 
in order to determine the diagnosis, if any, etiology and 
date of onset of any current disability related to his 
claimed sleep problems.  38 U.S.C.A. § 5103A.  The examiner 
should be asked to review the claims file, and indicate if 
there is a current disability manifested by sleep disturbance 
which cannot be attributed to any known clinical diagnosis.  
The veteran is advised that he may submit the following: 
medical evidence regarding his claimed in-service incurrence 
of sleep disturbance, sufficient identification of existing 
medical records to enable the RO to obtain such records, or 
any lay or medical statements regarding the incurrence of 
such disability.  38 U.S.C.A. § 5103.

Based on the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
ask him to prepare a detailed list 
(names, addresses, dates) of all VA and 
non-VA medical providers who have 
examined or treated him for hearing loss, 
left ankle tendonitis or sleep disorder 
since his separation from service.

2.  The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  The 
veteran should also be asked to submit 
any additional relevant medical records 
he may have in his possession, and to 
submit pertinent lay statements.  The RO 
must inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit.  Any records 
received should be associated with the 
claims folder.

3.  After the above development has been 
completed, the veteran should be afforded 
a VA audiology examination with respect 
to his claim for service connection for 
bilateral hearing loss.  The examination 
should include auditory threshold decibel 
levels at 500, 1,000, 2,000, 3,000 and 
4,000 hertz and speech recognition scores 
using the Maryland CNC Test.  See 
38 C.F.R. § 3.385.  The claims folder and 
a copy of this REMAND must be made 
available to and be reviewed by the 
examiner(s) prior to the examinations.

4.  The veteran should also be afforded a 
VA orthopedic examination with respect to 
his claim for service connection for left 
ankle tendonitis.  Any tests deemed 
appropriate should be conducted.  The 
examiner should be asked to state whether 
the veteran has left ankle tendonitis 
and, if so, whether it is at least as 
likely as not that it is related to 
service.  The claims folder and a copy of 
this REMAND must be made available to and 
be reviewed by the examiner(s) prior to 
the examinations.

5.  The veteran should further be 
afforded a VA neuropsychiatric 
examination with respect to his claim for 
service connection for sleep disorder, 
including as a chronic disability 
resulting from an undiagnosed illness.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner(s) prior to the 
examinations.

(a) The examiner should take a medical 
history as to the date of onset of the 
veteran's sleep disorder.

(b) The examiner should determine if 
there are any objective medical 
indications that the veteran is suffering 
from the reported symptoms.

(c) The examiner should determine whether 
the veteran has objective evidence of a 
chronic disability manifested by sleep 
disturbance.  If so, the examiner should 
note whether it is at least as likely as 
not that the manifestations are 
attributable to a known diagnostic 
disability or disabilities.  If the 
manifestations cannot be attributed to a 
diagnosed illness, the examiner should be 
asked to determine if there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active 
service during the Gulf War, or that the 
undiagnosed illness was caused by a 
supervening condition or event that 
occurred between the veteran's most 
recent departure from service during the 
Gulf War or that the illness was the 
result of the veteran's abuse of alcohol 
or drugs.

(d) All opinions expressed should be 
supported by reference to pertinent 
evidence.  If the examiner disagrees with 
any opinions contained in the claims file 
which contradict his or hers, the reasons 
for the disagreement should be set forth 
in detail.

6.  Upon receipt of the examination 
reports, the RO should review them to 
ensure that they are adequate for rating 
purposes.  If an examination is 
inadequate for any reason, the RO should 
return the examination report to the 
examining physician and request that all 
questions be answered.

7.  After ensuring that the above actions 
have been completed, to include 
compliance with the Veterans Claims 
Assistance Act of 2000, the RO should 
review the claim for service connection 
for hearing loss, left ankle tendonitis 
and sleep disorder, including as a 
chronic disability resulting from an 
undiagnosed illness.  If any claim is 
denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



